MEMORANDUM ***
Appellants are six former employees of the Otay Water District who claim that their employment was terminated in violation of 42 U.S.C. § 1983. The district court ruled that because the plaintiffs were at-will employees of the Water District, they do not have a protected interest in continued employment and dismissed the complaint. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
In California, the terms of public employment are regulated by statute. See Miller v. State of California, 18 Cal.3d 808, 813, 135 Cal.Rptr. 386, 557 P.2d 970 (1977) (“[I]t is well settled in California that public employment is not held by contract but by statute and that, insofar as the duration of such employment is concerned, no employee has a vested contractual right to continue in employment beyond the time or contrary to the terms and conditions fixed by law.”). The relevant statute in this case is California Water Code § 71362, which establishes that the appellants’ employment with the Water District was at-will. Cal. Wat.Code § 71362. As at-will employees, appellants do not have a protected property interest in their job. Portman v. County of Santa Clara, 995 F.2d 898, 904 (9th Cir.1993).
Appellants point to numerous other sources that they claim alter their status as at-will employees. We have reviewed those sources and conclude that none of them creates a property interest in continued employment. At most, they impose procedural requirements upon employers, rather than creating substantive rights for employees. See Jacobson v. Hannifin, 627 F.2d 177, 180 (9th Cir.1980) (“Procedural guarantees ordinarily do not transform a unilateral expectation into a constitutionally protected interest” unless they “are intended to operate as a significant substantive restriction on the basis for an agency’s actions.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.